Citation Nr: 0006018	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-42 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an increased evaluation for retropatellar 
arthralgia and ligament laxity of the right knee, currently 
evaluated as 20 percent disabling.  

Entitlement to a rating in excess of 20 percent for 
retropatellar arthralgia and ligament laxity of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1991 to 
March 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The April 1996 rating decision continued the 10 percent 
rating for retropatellar arthralgia and ligament laxity of 
the right knee and granted service connection for 
retropatellar arthralgia and ligament laxity of the left knee 
as 10 percent disabling.  

The Board remanded this case in December 1997 to obtain 
additional medical and vocational rehabilitation records and 
an additional VA examination.  

The November 1999 rating decision increased the rating for 
retropatellar arthralgia and ligament laxity of the right 
knee from 10 percent to 20 percent and the rating for 
retropatellar arthralgia and ligament laxity of the left knee 
from 10 percent to 20 percent.  

This matter is now before the Board for final appellate 
review.  


FINDINGS OF FACT

1.  The medical evidence with respect to the bilateral knees 
shows moderately lateral instability; functional loss and 
pain; crepitation; swelling; diminishment of strength, speed, 
and coordination; disturbance of locomotion; and interference 
with sitting, standing, and weight-bearing.  

2.  The veteran's knee disabilities preclude him from working 
in occupations that require squatting, heavy lifting, 
repetitive climbing, standing and walking for extended 
periods, operation of heavy equipment, and utilization of 
clutch vehicles for extended periods.  

3.  The veteran is able to flex his right knee to about 104 
degrees and extend his right knee to about 12 degrees.  

4.  The veteran is able to flex his left knee to about 85 
degrees and extend his left knee to about 24 degrees.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an increased rating for 
retropatellar arthralgia and ligament laxity of the right 
knee, currently evaluated as 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, and 5261 (1999).  

2.  The criteria are met for a rating of 30 percent for 
retropatellar arthralgia and ligament laxity of the left 
knee.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5260, and 
5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The discharge report of medical history stated that the 
veteran had right knee problems since July 1991, secondary to 
knee strain, diagnosed as patello-femoral syndrome in 
November 1991, and right arthroscopic knee surgery in May 
1992.  The veteran also reported tenderness of the left knee 
in August 1991.  The October 1991 x-rays of the bilateral 
knees showed no significant bone or joint abnormality in 
either knee.  In November 1991, the examiner instructed the 
veteran to avoid such activities as dancing, bowling, roller 
skating, prolonged walking/standing, or other strenuous 
activity during nontraining periods.  In December 1991, the 
left knee was tender to palpitation medially, and the veteran 
had mild to moderate pain with squatting or walking.  There 
was no effusion.  In a 1992 medical history, the veteran 
reported painful, stiff, and swollen/red joints, and 
difficulty walking.  The left knee was tender but had full 
range of motion in February 1993.  

The veteran underwent a VA examination in April 1995, at 
which time it was reported that two years earlier the veteran 
underwent arthroscopy of the right knee and reportedly had 
debridement of loose tissue.  There was no history of 
inflammatory arthritis involving either knee.  The veteran 
complained of an aching pain in the knees bilaterally, worse 
with prolonged sitting.  He recently had to quit his job as a 
truck driver due to recurrent knee pain.  Examination 
revealed that the right knee was cool without warmth or 
effusion.  There was a full range of motion.  There was 
slight crepitus of the right knee with extremes of flexion.  
The medial collateral ligament (MCL) and lateral collateral 
ligament (LCL) showed no laxity, and the anterior cruciate 
ligament (ACL) and posterior cruciate ligament (PCL) were 
intact.  The patellar inhibition test was negative.  The 
McMurray's test was positive.  The left knee was cool without 
effusion.  There was full painless range of motion.  There 
was no ligamentous laxity.  ACL and PCL were intact, and 
patellar inhibition test was negative.  The impression 
included a history of right knee internal derangement with 
arthroscopic surgery and left knee arthralgia.  X-rays of the 
bilateral knees demonstrated no evidence of recent fracture, 
dislocation, or other bone or suprapatellar effusion or other 
soft tissue abnormality.  There was no degenerative joint 
disease.  The impression was a negative examination.  

In July 1995, the veteran reported pain and giving out of his 
knees since 1991.  The July 1995 x-rays of the bilateral 
knees demonstrated the soft tissues, bony structures of the 
knee joint to be well maintained bilaterally.  The impression 
was no bone or joint abnormality noted.  The July 1995 
magnetic resonance imaging (MRI) demonstrated that there was 
no cartilaginous abnormality.  The ligaments were intact, and 
no other significant finding was demonstrated.  The 
impression was that no significant finding was revealed.  

The August 1995 assessment was knee pain.  The September 1995 
assessment was a chronic reinjured left knee, possible 
overuse syndrome or tendonitis joint laxity of both feet.  At 
the September 1995 consultation a week later, the veteran 
reported onset of intermittent swelling and stiffness of the 
bilateral knees 4 years ago that caused him to quit work as a 
long distance truck driver.  The assessment was likely 
arthralgia or arthritis.  

The veteran underwent a VA examination in April 1996 for 
postoperative chondromalacia patellae of the right knee and 
patellofemoral pain syndrome of the left knee.  The veteran 
reported symptoms of pain, greater in the left than the 
right, particularly on squatting, going up and down stairs, 
or with prolonged standing or sitting.  He took Piroxicam and 
Flexeril for these conditions.  His knees occasionally gave 
out, and he wore Velcro and plastic knee supports 
occasionally.  There was no locking, swelling, stiffness, or 
decreased range of motion.  Physical examination of the lower 
extremities revealed thigh circumference of 39 cm on the 
right and 40 cm on the left and calf circumference of 36 cm 
on the right and 36-1/2 cm on the left.  Examination of the 
knees showed no tenderness, swelling, or deformity.  The 
patella was normal in position and mobility bilaterally and 
was nontender on the right and mildly tender on the left.  
There was mild laxity of the MCL and LCL bilaterally.  Both 
knees had full extension, and both knees could flex to 140 
degrees without pain or crepitus.  The diagnosis was status 
postoperative right knee with retropatellar arthralgia and 
ligament laxity and left knee retropatellar arthralgia and 
ligament laxity.  

The July 1996 progress note stated that the veteran had 
patellofemoral symptoms for 5 years.  The patella was shaved 
by arthroscopy in 1992 and improved for a few months.  Now, 
it was worsening.  Symptoms were aggravated by stairs and 
associated instability.  Examination revealed  moderate 
crepitus of the patellofemoral joint.  There was no increase 
in the intra-articular fluid.  Ligaments were intact.  The 
impression was patellofemoral syndrome postoperative.  

In the July 1996 notice of disagreement and the September 
1996 appeal, the veteran alleged that his knee condition 
caused pain and discomfort that had increased in frequency 
and severity.  He alleged that the constant pain and pressure 
in his knees affected his gait and severely limited his 
ability to work.  The veteran alleged that his bilateral knee 
condition prevented him from stooping, squatting, bending, or 
lifting anything more than 10 pounds.  There were times that 
he could not walk even a block because of the intensity and 
severity of pain in his knees.  

The January 1997 progress note stated that the veteran's 
patellofemoral symptoms were becoming progressively worse.  
Examination was unchanged, and the impression was 
patellofemoral syndrome.  

The veteran, assisted by his representative, provided sworn 
testimony at a hearing on April 1997.  The veteran wore knee 
braces whenever he walked long distances or participated in 
strenuous activities.  He testified that his VA examiner told 
him that there was no real cure other than pain medication.  
He could only work half a day because he took pain 
medication.  His knees had swelling almost every night unless 
he drove a truck in his job.  He had to put ice on his knees 
to get to sleep at night.  Transcript (April 1997), page 2.  
If he started work at 9 a.m., by 1 or 2 p.m., he had to go 
home and ice his knees because they started to swell.  
Transcript (April 1997), page 3.  The veteran testified that 
his knees were unstable at times.  The pain was so sharp that 
he could have dropped .  When he worked 12-14 hours days, he 
would go home and could not walk.  He testified that each 
knee gave out once in 1995 or 1996.  He drove a truck for a 
company, and his left clutch leg gave out.  Another time, he 
had been swimming, and he dropped on the ground while walking 
back to the house.  Transcript (April 1997), page 4.  

The veteran underwent a VA vocational rehabilitation 
assessment in June 1997.  He was currently employed as a 
Maintenance Worker II with a county public works department.  
The veteran reported that this employment was contraindicated 
to his service-connected disability because his work required 
him to operate heavy equipment and manually work on roadways 
shoveling tar, patching, and using tools such as shovels, 
picks, concrete saws, and other heavy equipment.  He reported 
that he had to put ice on his knees to reduce swelling after 
work on many days.  Prior to this employment, from February 
1996 to January 1997, the veteran was employed with a 
trucking company as a truck driver.  He was also responsible 
for welding and maintenance work.  Again, the veteran 
reported that this was contraindicated to his service-
connected disability but more tolerable than his current job.  
He was laid off from this employment in January 1997 due to 
the 1997 floods.  Prior to this employment, the veteran 
worked for another trucking company driving long-haul trucks.  
However, operation of the truck for such extended periods was 
too difficult on his knees, and he terminated his employment.  
The counselor stated that the veteran was currently employed 
in an occupation that was contraindicated to his service-
connected disability, solely for the purpose of financially 
supporting his daughter.  The counselor opined that the 
veteran should be precluded from heavy lifting, carrying, 
squatting, and general physical labor due to his service-
connected disability of bilateral knees.  The counselor 
opined that the veteran's service-connected disability, 
including bilateral knee disabilities, had limited his 
employability in the private sector to that of employment in 
a light to medium occupation.  The counselor opined that the 
veteran's disability presented functional limitations that 
interfered with employment potential.  For example, the 
veteran had difficulty bending at the knees, squatting, 
repetitive climbing, standing and walking on concrete for 
extended periods, operation of heavy equipment, and 
utilization of a vehicle clutch for extended periods of time.  
The veteran reported that his condition was stable and that 
no surgery was indicated.  He went to the VA outpatient 
clinic every 6 months for follow up examinations.  There was 
no current active treatment for his knee condition aside from 
monitoring.  The counselor opined that the veteran's 
disability was currently not severe in terms of his ability 
to maintain employment although his disability precluded him 
from fully utilizing his skills learned in the military, 
including that of an aerospace ground equipment mechanic.  
The veteran was able to contribute the following areas of 
knowledge to his vocational goal:  inventory control, 
shipping and receiving, supervising, instructing, and some 
limited computer skills.  The counselor foresaw no negative 
employer attitudes toward the veteran's disability because 
there were no overt signs of disability, and the veteran 
presented himself well and had good verbal skills.  

The July 1997 progress note stated that the veteran's knees 
continued to be painful, right more severe than the left, 
with arthroscopy in 1992 and temporary improvement on the 
left.  The examination revealed moderate crepitus with no 
increase in the intra-articular fluid, and the impression was 
patellofemoral syndrome.  

A private physician examined the veteran in April 1998.  The 
veteran was currently a student who did not participate in 
athletics.  The veteran reported knee pain, left worse than 
the right mostly around the patellae and some around the 
medial joint lines.  He had no recurrent dislocations but 
sometimes he felt a subluxation episode.  His knee 
occasionally nearly gave way.  This happened on both sides 
sporadically.  He had no locking.  Physical examination of 
the left knee, the worse knee, was ligamentaously stable with 
a negative bound test and no effusion.  The veteran had 3+ 
medial and lateral facet patella tenderness directly at 
approximately the middle level of the patella and 1+ inferior 
pole tenderness.  There was a mildly positive apprehension 
sign.  The veteran started to guard if the examiner attempted 
to sublux the patella laterally.  The veteran also had 2+ 
medial joint line and medial patellar retinaculum tenderness.  
The McMurray's examination produced on valgus testing some 
medial and lateral pain but no click.  The lateral pain was 
more posterolateral.  The right knee examination was almost 
identical, with the only difference being slightly less 
medial joint line tenderness than there was on the left and 
slightly less lateral facet patellar tenderness.  There was 
identical medial facet patellar tenderness.  There was also a 
mildly positive apprehension sign.  X-rays taken today looked 
essentially normal but the sunrise views suggested a very 
mild degree of lateral tilt of both patellae.  The assessment 
was bilateral patellofemoral pain syndrome.  The examiner 
advised the veteran to avoid high impact activities, 
particularly running, squatting, or kneeling.  The examiner 
opined that the veteran might eventually require arthroscopic 
surgery.  

The same private physician examined the veteran in May 1998.  
The veteran had some episodes of giving way in his knees in 
the past several weeks.  The brief reexamination was fairly 
identical to the previous examination.  The veteran had a 
very positive apprehension sign in both knees with attempted 
lateral subluxation of the patellae.  Both patella were 
circumferentially tender with 3+ medial and lateral facet 
patellar tenderness and 1+ inferior pole tenderness.  There 
was some retropatellar crepitus with lateral rocking or 
subluxation attempts.  The assessment was bilateral 
patellofemoral pain syndrome, slightly worse on the left than 
the right.  

The veteran underwent a VA examination in June 1998.  The 
veteran reported that he continued to have pain in the left 
knee that he described as an aching discomfort behind the 
kneecaps.  The knees sometimes felt unstable but did not 
collapse.  There was no report of discrete flares of 
activity, and the pain seemed to be fairly constant.  The 
veteran required a brace on the left knee.  In the past, he 
had taken Piroxicam and Flexeril as needed for pain.  On 
inspection, the knees were cool without effusion.  On 
palpation, they had no warmth or bulge sign to indicate 
effusion presence.  Both knees had full range of motion.  The 
thigh was without atrophy on either side with 44-cm 
circumference on the right and 45 cm on the left.  Calves had 
35 cm. Circumference bilaterally.  Patellar inhibition test 
was positive bilaterally with the veteran complaining of 
pain.  There was no patellofemoral crepitus, and the patellae 
seemed to track appropriately.  The right knee had minimal 
MCL laxity.  No other ligamentous laxity was appreciated by 
the Lachman's test.  The McMurray's test was negative.  The 
left knee had moderate MCL laxity.  No other ligamentous 
laxity was appreciated by the Lachman's test or McMurray's 
test.  Neurological examination revealed that the veteran's 
gait was unremarkable, and the deep tendon reflexes were 2+ 
and symmetric.  The impression was retropatellar arthralgia 
with ligamentous laxity of the bilateral knees and left knee 
status post arthroscopy.  In response to the Board remand 
questions, the residuals of the retropatellar arthralgia and 
ligamentous laxity were chronic pain to the knees and mild 
instability as described above.  The range of motion was 
within normal limits without pain.  Symptoms included pain 
with prolonged standing.  Functional impairment was such that 
the veteran was unsuited for a job that required prolonged 
walking or repetitive squatting.  The problem resulted in 
diminishment of excursion, strength, speed, coordination, and 
endurance with prolonged standing.  The examiner opined that 
this represented 10 percent diminishment.  There were no 
discrete flares of disease activity.  Rather, the veteran had 
chronic pain with prolonged standing experienced on a daily 
basis.  This was not inflammatory arthritis where you have 
flares of disease activity with swollen, painful joints.  The 
pain was not visibly manifested on movement of the joints.  
There was no evidence of disease atrophy.  In summary, the 
examiner opined that the veteran had what he estimated to be 
mild pain with a slight increase in pain with prolonged 
standing estimated at about 10 percent with associated 10 
percent diminishment of excursion, strength, speed, 
coordination, and endurance.  X-rays of the bilateral knees 
demonstrated no evidence of recent fracture, dislocation, or 
other bone or joint abnormality to either knee.  There was no 
evidence of suprapatellar effusion or other soft tissues 
abnormality.  There was no degenerative joint disease.  The 
impression was a negative examination of both knees.  

The veteran's June 1998 statement alleged that he was 
scheduled for surgery on his right knee in July 1998.  The 
record does not show that this surgery actually took place.  

In July 1998, a VA examiner prescribed bilateral knee braces 
with hinged bars and patella cut outs for stability of both 
knees.  The veteran's September 1998 statement alleged that 
was now wearing knee braces with metal hinges.  He alleged 
that his VA doctor told him that he would have to wear the 
braces for the next 5 years.  

In May 1999, the veteran applied for a clothing allowance 
because he wore bilateral metal hinged knee braces with 
patella cutouts.  

The veteran underwent a VA examination in June 1999 that the 
examiner further clarified in a September 1999 addendum.  The 
veteran was a truck driver, and he was undergoing a VA work-
study program.  The veteran reported that his knees bothered 
him all of the time.  In 1992, the veteran underwent a right 
knee arthroscopy in Holland, which reduced symptoms of pain, 
swelling, stiffness, and clicking for 8-10 months.  During 
that time, the veteran depended on his right knee, and these 
symptoms tended to flare up.  Over the last 2 years, he had 
increased instability in both knees, difficulty climbing 
stairs, bending, stopping, and experienced sequelae of those 
actions with any kind of overuse.  Within the last year, he 
was given bilateral knee braces for instability of his 
ligaments.  This increased the stability of his bilateral 
joints but also increased the pain because the veteran tended 
to overuse the braces.  The veteran went to orthopedics every 
6 months and used nonsteroidal anti-inflammatory medication 
for his pain and inflammation.  His September 1998 MRI was 
essentially negative.  Today and most recently, the veteran 
woke up with morning stiffness and swelling.  The symptoms 
increased significantly if he overused his knees so that he 
could not participate in daily activities.  He reported that 
he could only do 30-40 percent of what he could do 2 years 
ago.  He moved from an upstairs apartment to a ground floor 
apartment because he could not climb stairs without increased 
pain, stiffness, or swelling.  He tried riding a bicycle and 
swimming but both activities increased his symptoms.  
Physical examination revealed that the quadriceps size of his 
right thigh was 39 cm and of his left thigh was 38.5 cm.  
With respect to range of motion of the left knee, the knee 
was in a 20-degree flexion posture secondary to the veteran's 
inability to relax his quadriceps muscles.  He flexed to 105 
degrees.  There was no intra or periarticular fluid.  There 
was tenderness about the patella and with any kind of 
patellar movement.  The MCL medial and collateral ligaments 
were loose.  Likewise, the ACL was loose.  On the right knee, 
he was in a flexion contracture or posture of 10 degrees for 
extension and his flexion was 110 degrees.  He again had 
relaxation of his MCL and LCL, and his ACL was also loose.  
There was no fluid within the right knee intra-articularly or 
periarticularly.  There was tenderness of the patellar 
movement.  The examination was very limited secondary to the 
veteran's resistance with any kind of range of motion.  The 
veteran restricted both knees, and the examiner felt 
significant crepitus and popping of the patellae when he 
tested the range of motion of both knees.  The assessment was 
less than optimal examination secondary to the veteran's 
discomfort and bilateral patellofemoral syndrome with 
relaxation of bilateral ACL, MCL, and LCL.  The examiner 
opined that the veteran would meet a DeLuca factor of 20 
percent.  

In September 1999, the June 1999 examiner stated that 
ligament stability described as "relaxed", "loose", and 
"flaccid" equated to "slight", "moderate", and 
"severe", respectively.  Therefore, as described on the 
June 1999 examination report, the loose left knee MCL, LCL, 
and ACL were moderately unstable; the relaxed right knee MCL 
and LCL were slightly unstable; and the loose right knee ACL 
was moderately unstable.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Recurrent subluxation or lateral instability of the knee is 
entitled to a rating of 10 percent for slight impairment, 20 
percent for moderate impairment, and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Dislocated semilunar cartilage, with frequent episodes of 
"locking", pain, and effusion into the joint is entitled to 
a rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1999).  

Removal of symptomatic semilunar cartilage is entitled to a 
rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5259 (1999).  

Limitation of the flexion of the leg to 60 degrees is 
entitled to a noncompensable evaluation.  Flexion limited to 
45 degrees is entitled to a 10 percent rating, flexion 
limited to 30 degrees to a 20 percent rating, and flexion 
limited to 15 degrees to a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).  

Limitation of the extension of the leg to 5 degrees is 
entitled to a noncompensable evaluation.  Limitation of 
extension of the leg to 10 degrees is entitled to a 
10 percent rating, extension to 15 degrees to a 20 percent 
rating, extension to 20 degrees to a 30 percent rating, 
extension to 30 degrees to a 40 percent rating, and extension 
to 45 degrees to a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The provisions of 38 
C.F.R. §§ 4.40, 4.45 do not apply to ratings under Diagnostic 
Code 5257, because that rating code is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

In VAOPGCPREC 23-97 (1997), VA's general counsel held that a 
claimant who has arthritis and instability of a knee may be 
rated separately under diagnostic Codes 5003, for limitation 
of motion, and 5257, for instability and subluxation.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim of entitlement to an increased evaluation for 
retropatellar arthralgia and ligament laxity of the right 
knee, currently evaluated as 20 percent disabling.

The claim for an increased rating is well grounded because 
the veteran testified at the April 1997 hearing that he 
experienced increased pain, swelling, and instability of the 
knees.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

A continued 20 percent rating is warranted under the criteria 
of Diagnostic Codes 5257, 5258, 5259, 5260, and 5261.  

A continued 20 percent rating is warranted under the criteria 
of Diagnostic Code 5257 because the veteran has moderate 
subluxation and lateral instability.  Initially, the evidence 
showed no subluxation other than the veteran's report of an 
episode of subluxation to the April 1998 examiner.  The 
evidence showed lateral instability because the veteran 
evolved from using a Velcro and plastic knee support to a 
metal knee brace with patellar cutouts, the April 1996 
examiner noted mild laxity of the MCL and LCL, and the July 
1999 examiner characterized the right MCL and LCL as slightly 
unstable and the ACL as moderately unstable.  Accordingly, a 
continued 20 percent rating is warranted under the criteria 
of Diagnostic Code 5257.  

The most limited range of motion of the right knee was 10-110 
degrees in June 1999 when the physician recommended a DeLuca 
factor of 20 percent for the veteran's additionally disabling 
functional loss and pain.  With respect to functional loss, 
the veteran's vocational counselor stated that the disability 
precluded the veteran from fully utilizing his military 
training as an aerospace ground equipment mechanic.  The 
veteran had to give up a previous career as a long-distance 
trucker because his knees could not tolerate the prolonged 
sitting and driving.  Although he currently worked as a 
Maintenance Worker II as a means to support his daughter, the 
heavy manual labor and heavy equipment work were 
contraindicated for his disability.  In addition, the veteran 
had given up athletics.  He could not dance, sit for long 
periods of time at the movies, bicycle or walk long 
distances, or have normal intimate relations with his wife.  
With respect to pain, since 1991, the veteran reported 
gradually increasing pain on movement, while squatting, using 
stairs, and standing or sitting for prolonged periods of 
time.  With respect to crepitation, there was slight crepitus 
of the right knee in April 1995, moderate crepitus in July 
1996, July 1997, and May 1998, and significant crepitus in 
June 1999.  With respect to swelling, the veteran reported 
having to put ice on his knees after work each day to prevent 
or reduce swelling, just in order to sleep.  With respect to 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing, the 
vocational counselor stated that the veteran should not work 
in jobs requiring squatting, heavy lifting, repetitive 
climbing, standing and walking for extended periods, 
operation of heavy equipment, and utilization of clutch 
vehicles for extended periods.  Moreover, the June 1998 
examiner noted that the veteran's problems resulted in 
diminishment of excursion, strength, speed, coordination, and 
endurance with prolonged standing.  Thus, the June 1999 
examiner reasonably assigned a 20 percent DeLuca factor for 
additional limitation of motion of the right knee due to 
flare-ups and pain with repeated use.  As a result, the 
veteran could bend his right knee to about 104 degrees rather 
than to the normal 140 degrees, and he could straighten his 
right leg to about 12 degrees under the horizontal rather 
than to the horizontal.  A 20 percent rating was generous 
because the veteran's ability to flex, or bend, his knee to 
104 degrees qualified for a noncompensable rating, and his 
ability to extend, or straighten, his right leg knee 12 
degrees normally qualified for a 10 percent rating.  
Accordingly, a continued 20 percent rating is warranted under 
the criteria of Diagnostic Codes 5260 and 5261.  

A separate rating is not available under Diagnostic Codes 
5003 and 5010 because limitation of motion is compensable.  A 
rating greater than 20 percent is not available under 
Diagnostic Code 5258, and a rating greater than 10 percent is 
not available under Diagnostic Code 5259.  

Accordingly, a continued rating of 20 percent is warranted 
under the criteria of Diagnostic Codes 5257, 5258, 5259, 
5260, and 5261.  


The claim of entitlement to a rating in excess of 20 percent 
for retropatellar arthralgia and ligament laxity of the left 
knee.

The veteran's claim for a rating in excess of the current 20 
percent is well grounded.  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  

An increased rating of 30 percent is warranted under the 
criteria of Diagnostic Codes 5257, 5260, and 5261.  

A continued 20 percent rating is warranted under the criteria 
of Diagnostic Code 5257 because the veteran has moderate 
subluxation and lateral instability.  Initially, the evidence 
showed no subluxation other than the veteran's report of an 
episode of subluxation to the April 1998 examiner.  The 
evidence showed lateral instability because the veteran 
evolved from using a Velcro and plastic knee support to a 
metal knee brace with patellar cutouts, and the July 1999 
examiner characterized the left MCL, LCL, and ACL as 
moderately unstable.  Accordingly, a continued 20 percent 
rating is warranted under the criteria of Diagnostic Code 
5257.  

The most limited range of motion of the left knee was 20-105 
degrees in June 1999 when the physician recommended a DeLuca 
factor of 20 percent, as discussed above, for flare-ups and 
pain with repeated use of the left knee.  Thus, the veteran 
could bend his left knee to about 98 degrees rather than to 
the normal 140 degrees, and he could straighten his left knee 
to 24 degrees under the horizontal rather than to the 
horizontal.  The veteran's ability to flex, or bend, his left 
knee to 85 degrees qualified for a noncompensable rating.  
However, his ability to extend, or straighten, his left leg 
to 24 degrees qualified for a 30 percent rating.  A separate 
rating is not available under Diagnostic Codes 5003 and 5010 
because limitation of motion is compensable.  

Accordingly, an increased rating of 30 percent is warranted 
under the criteria of Diagnostic Codes 5257, 5260, and 5261.  

Finally, extraschedular considerations do not apply to either 
claim because exceptional circumstances have not been 
demonstrated.  The evidence does not reveal that the 
veteran's service-connected knee disabilities markedly 
interfere with his employment or require frequent periods of 
hospitalization.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).  In June 1997, the 
vocational counselor noted that the veteran could apply his 
knowledge to occupations in inventory control, shipping and 
receiving, supervising, instructing, and computing.  Indeed, 
the record shows that the veteran is successfully pursuing an 
electronics degree, with the long term goal of becoming a 
professional engineer.  



ORDER

Entitlement to an increased rating for retropatellar 
arthralgia and ligament laxity of the right knee, currently 
evaluated as 20 percent disabling, is denied.  

Entitlement to a 30 percent evaluation is granted for 
retropatellar arthralgia and ligament laxity of the left 
knee, subject to the controlling laws and regulations 
governing the payment of monetary awards.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

